Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-14-00415-CV

                                         Milton B. RUSSELL,
                                               Appellant

                                                   v.

                                            CPS ENERGY,
                                              Appellee

                      From the 285th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012-CI-16913
                             Honorable Antonia Arteaga, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: October 15, 2014

DISMISSED FOR WANT OF PROSECUTION

           Appellant’s brief was due to be filed by August 18, 2014. See TEX. R. APP. P. 38.6(a). On

August 27, 2014, this court notified Appellant Milton B. Russell that neither his brief nor a motion

for extension of time had been filed, and we directed Appellant to file his brief or a motion for

extension of time by September 8, 2014.

           On September 22, 2014, after no brief or motion for extension of time was filed, we ordered

Appellant Milton B. Russell to show cause in writing not later than October 2, 2014, why this
                                                                                   04-14-00415-CV


appeal should not be dismissed for want of prosecution. See id. R. 38.8(a). We warned Appellant

that if he failed to respond as ordered, this appeal would be dismissed. See id.

       To date, Appellant has filed no response. Therefore, we dismiss this appeal for want of

prosecution. See id. R. 38.8(a)(1), 42.3(b).

                                                 PER CURIAM




                                                -2-